DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8-10, 12, 15-17, 19 & 21-23 (the claimed invention) are allowed.


EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in an interview with Joseph Valentino (Applicant' s representative) on 8/26/21.

The application has been amended as follows: 




Claim 1. (Currently Amended)	 A computer-implemented method that identifies an insurance risk prediction model that generates a more accurate risk prediction result for a respective insurance service risk assessment and that requires personal attribute information, the computer-implemented method comprising:
receiving, at a prediction server, [[a]] an insurance service scenario comprising variable data of personal attribute information associated with at least one insurance user;
generating, at the prediction server, at least two candidate insurance risk prediction models comprising a first model and a second model, wherein the first model comprises a neural network, and wherein the second model is constructed by modeling at least one modeling target value using a gradient boosting decision tree (GBDT), and wherein the at least one modeling target value includes at least one of a loss ratio, a claim frequency, and a claim amount of the at least one insurance user;
training, at the prediction server, the first model to include a learned continuous feature vector using a training objective function, wherein the training of the first model comprises:
randomly initializing, at the prediction server, parameters of the first model,
generating, at the prediction server, N bins each comprising data of a different feature type included in the variable data of personal attribute information,
generating, at the prediction server, a first discrete feature vector 
mapping, at the prediction server, the first discrete feature vector and at least a second discrete feature vector to generate a candidate continuous feature vector,
inputting, at the prediction server and into the first model, the candidate continuous feature vector representing the variable data of personal attribute information
obtaining, at the prediction server, output of the first model indicating a risk score based on the candidate continuous feature vector
optimizing, at the prediction server, [[a]] the training objective function associated with the first model based on the risk score, the parameters of the first model, and the at least one modeling target value;
generating, at the prediction server, a first function output of a Tweedie regression objective function of the GBDT using the variable data of personal attribute information as an input to the second model;
generating, at the prediction server, a second function output of the first model using the variable data of personal attribute information that was used as an input to the first model;
generating, at the prediction server, a first statistical indicator based on the first function output and the input to the second model;
generating, at the prediction server, a second statistical indicator based on the second function output and the input to the first model;
selecting, at the prediction server and for the insurance service scenario, the insurance risk prediction model that is more statistically significant from the at least two candidate insurance risk prediction models based on a comparison of the first statistical indicator and the second statistical indicator; and
 generating, at the prediction server and for the insurance service scenario, [[a]] an insurance risk prediction result of the at least one insurance user using the selected insurance risk prediction model.

Claim 2. (Currently Amended)	 The computer-implemented method of claim 1, further comprising preprocessing the variable data of personal attribute information, wherein the preprocessing, at the prediction server, comprises at least one of:
setting a weight for each personal attribute of the variable data;
supplementing an incomplete value with a default value in the variable data;
determining a effects between the variable data; or generating new variable data based on the variable data.


Claim 3. (Currently Amended)	 The computer-implemented method of claim 1, wherein at least one of the at least two candidate insurance risk prediction models is a trained generalized linear model.


Claim 5. (Currently Amended)	 The computer-implemented method of claim 1,  uses a gamma regression objective function as an objective function, and wherein the at least one modeling target value using the GBDT includes a difference between an actual modeling target value and a predicted modeling target value.

Claim 8. (Currently Amended)		A non-transitory, computer-readable medium that identifies an insurance risk prediction model that generates a more accurate risk prediction result for a respective insurance service risk assessment and that requires personal attribute information, the non-transitory, computer-readable medium storing one or more instructions executable by a computer processor, included in a prediction server, to perform operations comprising:
receiving, at [[a]] the prediction server, [[a]] an insurance service scenario comprising variable data of personal attribute information associated with at least one insurance user;
generating, at the prediction server, at least two candidate insurance risk prediction models comprising a first model and a second model, wherein the first model comprises a neural network, and wherein the second model is constructed by modeling at least one modeling target value using a gradient boosting decision tree (GBDT), and wherein the at least one modeling target value includes at least one of a loss ratio, a claim frequency, and a claim amount of the at least one insurance user;
training, at the prediction server, the first model to include a learned continuous feature vector using a training objective function, wherein the training of the first model comprises:
randomly initializing, at the prediction server, parameters of the first model,
generating, at the prediction server, N bins each comprising data of a different feature type included in the variable data of personal attribute information,

mapping, at the prediction server, the first discrete feature vector and at least a second discrete feature vector to generate a candidate continuous feature vector,
inputting, at the prediction server and into the first model, the candidate continuous feature vector representing the variable data of personal attribute information
obtaining, at the prediction server, output of the first model indicating a risk score based on the candidate continuous feature vector
optimizing, at the prediction server, [[a]] the training objective function associated with the first model based on the risk score, the parameters of the first model, and the at least one modeling target value;
generating, at the prediction server, a first function output of a Tweedie regression objective function of the GBDT using the variable data of personal attribute information as an input to the second model;
generating, at the prediction server, a second function output of the first model using the variable data of personal attribute information that was used as an input to the first model;
generating, at the prediction server, a first statistical indicator based on the first function output and the input to the second model;
generating, at the prediction server, a second statistical indicator based on the second function output and the input to the first model;
selecting, at the prediction server and for the insurance service scenario, [[an]]the insurance risk prediction model that is more statistically significant from the at least two candidate insurance risk prediction models based on a comparison of the first statistical 
 generating, at the prediction server and for the insurance service scenario, [[a]] an insurance risk prediction result of the at least one insurance user using the selected insurance risk prediction model.

Claim 9. (Currently Amended)	 The non-transitory, computer-readable medium of claim 8, further comprising one or more instructions to preprocess the variable data of personal attribute information, wherein the preprocessing, at the prediction server, comprises at least one of:
setting a weight for each personal attribute of the variable data;
supplementing an incomplete value with a default value in the variable data;
determining a effects between the variable data; or generating new variable data based on the variable data.

Claim 10. (Currently Amended)	 The non-transitory, computer-readable medium of claim 8, wherein at least one of the at least two candidate insurance risk prediction models is a trained generalized linear model.

Claim 12. (Currently Amended)	 The non-transitory, computer-readable medium of claim 8, wherein the GBDT uses a gamma regression objective function as an objective function, and wherein the at least one modeling target value using the GBDT includes a difference between an actual modeling target value and a predicted modeling target value.

Claim 15. (Currently Amended)	 A computer-implemented system that identifies an insurance risk prediction model that generates a more accurate risk prediction result for a respective insurance service risk assessment and that requires personal attribute information, the computer-implemented system comprising: 
a prediction server including one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform  
receiving, at [[a]] the prediction server, [[a]] an insurance service scenario comprising variable data of personal attribute information associated with at least one insurance user;
generating, at the prediction server, at least two candidate insurance risk prediction models comprising a first model and a second model, wherein the first model comprises a neural network, and wherein the second model is constructed by modeling at least one modeling target value using a gradient boosting decision tree (GBDT), and wherein the at least one modeling target value includes at least one of a loss ratio, a claim frequency, and a claim amount of the at least one insurance user;
training, at the prediction server, the first model to include a learned continuous feature vector using a training objective function, wherein the training of the first model comprises:
randomly initializing, at the prediction server, parameters of the first model,
generating, at the prediction server, N bins each comprising data of a different feature type included in the variable data of personal attribute information,

mapping, at the prediction server, the first discrete feature vector and at least a second discrete feature vector to generate a candidate continuous feature vector,
inputting, at the prediction server and into the first model, the candidate continuous feature vector representing the variable data of personal attribute information
obtaining, at the prediction server, output of the first model indicating a risk score based on the candidate continuous feature vector
optimizing, at the prediction server, [[a]] the training objective function associated with the first model based on the risk score, the parameters of the first model, and the at least one modeling target value;
generating, at the prediction server, a first function output of a Tweedie regression objective function of the GBDT using the variable data of personal attribute information as an input to the second model;
generating, at the prediction server, a second function output of the first model using the variable data of personal attribute information that was used as an input to the first model;
generating, at the prediction server, a first statistical indicator based on the first function output and the input to the second model;
generating, at the prediction server, a second statistical indicator based on the second function output and the input to the first model;
selecting, at the prediction server and for the insurance service scenario, [[an]]the insurance risk prediction model that is more statistically significant from the at least two candidate insurance risk prediction models based on a comparison of the first statistical 
 generating, at the prediction server and for the insurance service scenario, [[a]] an insurance risk prediction result of the at least one insurance user using the selected insurance risk prediction model.

16. (Currently Amended)	 The computer-implemented system of claim 15, wherein the operations further comprise , at the prediction server, comprises at least one of:
setting a weight for each personal attribute of the variable data;
supplementing an incomplete value with a default value in the variable data;
determining a effects between the variable data; or generating new variable data based on the variable data.

17. (Currently Amended)	 The computer-implemented system of claim 15, wherein at least one of the at least two candidate insurance risk prediction models is a trained generalized linear model.


19. (Currently Amended)	 The computer-implemented system of claim 15, wherein the GBDT uses a gamma regression objective function as an objective function, and wherein the at least one modeling target value using the GBDT includes a difference between an actual 



REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

generating, at the prediction server, N bins each comprising data of a different feature type included in the variable data of personal attribute information, generating, at the prediction server, a first discrete feature vector comprising at least N elements corresponding to the N bins, mapping, at the prediction server, the first discrete feature vector and at least a second discrete feature vector to generate a candidate continuous feature vector


Most Relevant Prior Art:

Yang (NPL) discusses a technique for insurance premium prediction via gradient tree-boosted tweedie compound poisson models.

Dzibiak (US 9953372) provides insurance comparison applications configured to inform consumers of their insurability by reducing dimensionality of attributes in their profiles that affect insurance pricing.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Richards (US 20190005198) provides a method to manage bundled claims adjudication using predictive analytics.
Peng (US 20170300824) automatically provides a future performance estimation assessment tool that generates faster, more accurate future performance estimation values and allows for flexibility and effectiveness when responding to those values.
Stempora (US 20150161738) provides a method that can better predict losses based on risk-related judgements and their respective outcomes to appropriately assess risk and assign equitable pricing for insurance.
Stempora (US 20150025917) provides a method for determining the level of risk associated with at least one individual and underwriting or generating a risk score, a cost of insurance, or a cost of insurance and a risk score for at least one individual.
Zizzamia (US 20030101080) provides a method and system for determining the importance of each of the variables that contribute to the overall score of a model for predicting the profitability of an insurance policy.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695